Citation Nr: 1115427	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-28 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral pes planus with bilateral calcaneal spurs, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to November 1976

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2008.  A statement of the case was issued in June 2009, and a substantive appeal was received in August 2009.  The Veteran appeared at an August 2010  hearing before the Board at the RO.  A transcript is of record.    

At the August 2010 Board hearing, the Veteran appears to have testified that his service-connected disability of the feet was affecting his knees and back.  This matter is referred to the RO for clarification as to whether secondary service connection claims are being advanced.  If so, the RO should undertake appropriate development and adjudication of the new claims. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received in April 2010 and in testimony provide at the August 2010 hearing before the Board at the RO, the Veteran reported that he was receiving Social Security Administrative (SSA) benefits, in part, due to his feet.  Since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, the Board notes that the most current VA examination is from December 2009.  In a statement received in March 2010 and in testimony provided at the August 2010 hearing before the Board at the RO, the Veteran reported more swelling and asserted that his pes planus has worsened.  The Board notes that in light of the Veteran's assertions that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.

2.  After completion of the above, The RO should schedule the Veteran for an appropriate VA examination to determine the present severity of his service-connected bilateral pes planus with bilateral calcaneal spurs.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  Any necessary special studies should be performed and all pertinent clinical findings should be reported, to allow for application of VA rating criteria.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to an increased rating for bilateral pes planus with bilateral calcaneal spurs.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


